Name: Commission Regulation (EC) No 546/2000 of 14 March 2000 amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine year
 Type: Regulation
 Subject Matter: agricultural structures and production;  international trade;  beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|32000R0546Commission Regulation (EC) No 546/2000 of 14 March 2000 amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine year Official Journal L 067 , 15/03/2000 P. 0007 - 0007COMMISSION REGULATION (EC) No 546/2000of 14 March 2000amending Regulation (EC) No 2367/1999 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1999/2000 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Article 38(5) thereof,Whereas:(1) Commission Regulation (EC) No 2367/1999(3), as amended by Regulation (EC) No 286/2000(4), introduces the preventive distillation provided for in Article 38 of Regulation (EEC) No 822/87.(2) The final data on supplies for the current wine year are now available. The provisional total Community volume should be adjusted on the basis of those data from 10000000 hl to 12000000 hl of table wine. The breakdown of that volume by production region must accordingly be revised.(3) For the purpose of properly administering the measure this Regulation should be made to apply with effect from the date of the communication referred to in Article 1(5) of Regulation (EC) No 2367/1999.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2367/1999 is amended as follows:1. In Article 1(1) and (5) the volume of 10000000 hl is replaced by 12000000 hl.2. The table in the second subparagraph of Article 1(1) is replaced by the following: ">TABLE>"Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 24 February 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 283, 6.11.1999, p. 10.(4) OJ L 31, 5.2.2000, p. 81.